DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 30, 31, 34-64, 66-86 have been canceled. Claims 1-29, 32, 33, 65, 87 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-29, 33 in the reply filed on 5-27-22 is acknowledged. Upon reconsideration, claims 32, 65, 87 have been recombined with Group I. 
Claims 1-29, 32, 33, 65, 87 are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 1-29, 32, 33, 65, 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate written description for any genetically modified non-human animal whose genome comprises a humanized albumin gene other than a mouse. The claim encompasses humanizing the endogenous albumin gene in any insect, invertebrate, fish, amphibian, reptile, bird, or non-human mammals. Claim 17 requires the non-human animal is a mammal which includes rodent, dog, cat, pig, sheep, horse, cow, deer, rabbit, elephant, giraffe, skunk, vole, monkey, etc. Claim 18 specifically recites rats. Pg 36, para 119, suggests a variety of species: however, the specification does not teach the sequence of any albumin gene in any species other than mouse and human. The specification does not teach the 5’ and 3’ homology arms for targeting a human albumin coding region into any fish, amphibian, reptile, rat, pig, sheep, horse, cow, deer, rabbit, elephant, giraffe, etc. albumin gene. The specification does not provide adequate guidance they were reasonably in possession of any genetically modified non-human animal whose genome comprises a humanized albumin gene other than a mouse. Accordingly, the breadth lacks written description for any species other than mouse. 
The specification lacks written description for replacing any segment of the endogenous albumin gene with any “corresponding human albumin sequence” as broadly encompassed by claims 1, 29, 32. The claims encompass a non-human animal or vector capable of expressing any endogenous, human, or humanized albumin protein. The claims encompasses making any replacement of any coding or non-coding sequence with any “corresponding” human coding or non-coding sequence. However, the specification is limited to replacing an endogenous albumin coding sequence with a human albumin coding sequence such that a human albumin protein is expressed in the non-human animal or by the vector. The specification does not correlate expression of a human protein to expression of a humanized or endogenous albumin as broadly encompassed by the claims. Accordingly, the concept lacks written description. 
The specification lacks written description for any sequence that is 90%, 95%, 97%, 98%, 99% identical to SEQ ID NO: 35, 5, 13, 17, or 18 as broadly encompassed by claim 13 other than a sequence that is 100% identical to SEQ ID NO: 35, 5, 13, 17, 18. The scope of the variants is unfathomable. The specification contemplates the scope but is limited to SEQ ID NO: 35, 5, 13, 17, 18. The specification does not teach any variants of SEQ ID NO: 35, 5, 13, 17, 18 that encode functional albumin. Accordingly, the concept lacks written description. 
The specification lacks written description for administering a “human-albumin-targeting reagent” to the non-human animal of claim 1 and making any determination about the “activity” of the reagent as required in claim 33. The specification teaches the “human-albumin-targeting reagent” may be an antibody. The specification does not correlate antibodies to any other “human-albumin-targeting reagent”. The specification does not teach how to make any assessment of the “activity” of an antibody that binds albumin or any other “human-albumin-targeting reagent” that targets albumin. Accordingly, the concept lacks written description. 
The specification lacks written description for administering a “human-albumin-targeting reagent” to the non-human animal of claim 1, making any determination about the “activity” of the reagent, changing a variable, and performing the method again, comparing the data, as required in claim 65. The specification teaches the “human-albumin-targeting reagent” may be an antibody. The specification does not correlate antibodies to any other “human-albumin-targeting reagent”. The specification does not teach how to make any assessment of the “activity” of an antibody that binds albumin or any other “human-albumin-targeting reagent” that targets albumin. The specification does not teach how changing a variable and running the test again reveals anything about the reagent. Accordingly, the concept lacks written description. 
The specification lacks written description for a non-human animal with a humanized albumin gene that expresses human albumin and any inactivated non-albumin gene as required in claim 26. The claim encompasses inactivating any 2nd gene in the animal. The art is limited to a mouse with a humanized albumin gene and a humanized FcRN gene (Viuff, J. Controlled Release, 2016, Vol. 233, pg 22-30). The specification is limited to a mouse with a humanized albumin gene and a humanized F9 gene. The specification does not teach how to use a non-human animal that expresses human albumin and any 2nd inactivated gene other than a humanized F9 gene. Accordingly, the breadth lacks written description. 
The specification lacks written description for modifying the genome of any non-human animal cell in vivo as broadly encompassed by claim 87. The claim encompasses genetically modifying a non-human pluripotent cell in vivo. The specification is limited to doing so in vitro. The specification does not correlate in vitro embodiments to in vivo embodiments. Accordingly, the breadth lacks written description. 
The specification lacks written description for merely gestating a surrogate mother as broadly encompassed by claim 87 without obtaining a genetically modified non-human founder animal. The claim encompasses merely gestating the non-human embryo containing the genetically modified non-human pluripotent cell or the genetically modified non-human one-cell embryo without obtaining a genetically modified animal. The specification is limited to doing so and obtaining a genetically modified non-human founder animal. The specification does not correlate obtaining a genetically modified non-human founder animal to merely gestating the embryo as claimed. Therefore, the concept lacks written description. 
Enablement
Claims 1-29, 32, 33, 65, 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding albumin with a nucleic acid sequence encoding human albumin operably linked to an endogenous albumin promoter, wherein said mouse functionally expresses human albumin, does not reasonably provide enablement for any species of non-human animal, any “humanized endogenous albumin locus”, or an animal or vector that expresses endogenous or humanized albumin as broadly encompassed by claims 1, 29, 32.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable making any genetically modified non-human animal whose genome comprises a humanized albumin gene other than a mouse. The claim encompasses humanizing the endogenous albumin gene in any insect, invertebrate, fish, amphibian, reptile, bird, or non-human mammals. Claim 17 requires the non-human animal is a mammal which includes rodent, dog, cat, pig, sheep, horse, cow, deer, rabbit, elephant, giraffe, skunk, vole, monkey, etc. Claim 18 specifically recites rats. Pg 36, para 119, suggests a variety of species: however, the specification does not teach the sequence of any albumin gene in any species other than mouse and human. The specification does not teach the 5’ and 3’ homology arms for targeting a human albumin coding region into any fish, amphibian, reptile, rat, pig, sheep, horse, cow, deer, rabbit, elephant, giraffe, etc. albumin gene. The specification does not teach modifying any species of non-human pluripotent cell or one-cell embryo as required in claim 87 other than mice. The specification does not correlate mouse genetic modification techniques or reagents to any non-human, non-mouse techniques or reagents. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make any species of non-human animal or vector targeting any species of albumin gene other than mouse. 
The specification does not enable replacing any segment of the endogenous albumin gene with any “corresponding human albumin sequence” as broadly encompassed by claims 1, 29, 32. The claims encompass a non-human animal or vector capable of expressing any endogenous, human, or humanized albumin protein. The claims encompasses making any replacement of any coding or non-coding sequence with any “corresponding” human coding or non-coding sequence. However, the specification is limited to replacing an endogenous albumin coding sequence with a human albumin coding sequence such that a human albumin protein is expressed in the non-human animal or by the vector. The specification does not correlate expression of a human protein to expression of a humanized or endogenous albumin as broadly encompassed by the claims. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to any segment of the endogenous albumin gene with any “corresponding human albumin sequence” as broadly encompassed by claims 1, 29, 32. 
The specification does not enable using a non-human animal with a humanized albumin gene that expresses human albumin and any inactivated non-albumin gene as required in claim 26 or a humanized non-albumin gene as required in claim 27. The claim encompasses inactivating any 2nd gene in the animal. The art is limited to a mouse with a humanized albumin gene and a humanized FcRN gene (Viuff, J. Controlled Release, 2016, Vol. 233, pg 22-30). The specification is limited to a mouse with a humanized albumin gene and a humanized F9 gene. The specification does not teach how to use a non-human animal that expresses human albumin and any 2nd inactivated gene other than a humanized F9 gene. Given the lack of guidance taken with the art at the time of filing, it would have required those of skill undue experimentation to use any non-human animal with a humanized albumin gene that expresses human albumin and any inactivated non-albumin gene as broadly encompassed by claim 26 or a humanized non-albumin gene as required in claim 27 other than the mouse described by Viuff or the mouse expressing human albumin and a humanized F9 described in the specification. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29, 32, 33, 65, 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “non-human animal comprising in its genome a humanized endogenous locus” in claims 1, 29, and throughout the claim set, is indefinite. A locus is a position of a nucleotide on a chromosome acting as an address. A gene “locus” may have a “position” or “locus” that is a range. The human albumin locus is  4:73,404,286-73,421,481 (from NCBI). The position on the chromosome is not “humanized” as claimed because the position remains the same. The use of “humanized” and “endogenous” together is inapt because the resultant albumin gene is no longer “endogenous”. The phrase “humanized albumin gene” is accurate and should be used when amending the claims. 
The metes and bounds of the phrase “corresponding human albumin sequence” in claims 1, 29, and throughout the claim set are unclear. It is unclear whether the phrase is limited to what is being deleted in the endogenous gene or if encompasses any nucleic acid sequence encoding any part of human albumin. It is unclear whether the “correspondence” must be to the exact intron(s)/exon(s) being replaced or must include at least one “corresponding” intron or exon. It is unclear whether “corresponding” simply refers to any sequence within the human albumin gene. Accordingly, the structure of what is being removed and what is being inserted cannot be determined, and those of skill would not be able to determine when tthey were infrining on the claims
Claim 2 is indefinite because it is unclear how a mouse albumin gene that “encodes a protein comprising a human serum albumin peptide” further limits the “corresponding human albumin sequence”. It is unclear if applicants are attempting to say the “corresponding human albumin sequence” must encode at least some part of the albumin protein, the entire protein. It is unclear if “serum albumin” is a species of albumin or if they are equivalent. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 11, 12, 14-27, 29, 32, 33, 65, 87 are rejected under 35 U.S.C. 102a1 as being anticipated by Viuff (J. Controlled Release, 2016, Vol. 233, pg 22-30).
Viuff taught a transgenic mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding albumin with a nucleic acid sequence encoding human albumin operably linked to an endogenous albumin promoter (pg 23, col. 1, 2nd to last paragraph; pg 24, Fig. 1B). This is equivalent to a non-human animal whose genome comprises a “humanized endogenous albumin locus” in which a “segment of the endogenous albumin locus has been deleted and replaced with a corresponding human albumin sequence” as required in claims 1 and 29. 
The humanized gene described by Viuff encoded a human serum albumin peptide as required in claim 2 (Fig. 1B).
Viuff did not teach encoding a human propeptide as required in claim 3. 
Claim 4 has not been included it requires a “human albumin signal sequence” and Viuff taught “The mouse signal peptide was conserved for enhanced expression and correct maturation of the human albumin protein” (pg 23, col. 1, 2nd to last paragraph). 
Viuff did not replace coding and non-coding sequences of the endogenous gene with coding and non-coding sequences of the human gene as required in claim 5 because Viuff used human cDNA which does not contain human non-coding sequences (Fig. 1B). 
The human coding is operably linked to the endogenous albumin promoter as required in claim 6 (pg 23, col. 1, 2nd to last paragraph: “The humanization of albumin was performed by in-frame insertion of the human albumin cDNA into the mouse albumin gene where the human albumin is under control of the endogenous promoter (Fig. 1B). The mouse signal peptide was conserved for enhanced expression and correct maturation of the human albumin protein”). 
Viuff replaced exons and introns of the endogenous gene with “the corresponding human albumin sequence” as required in claim 7 because Viuff replaced endogenous albumin gene exons and introns with human cDNA encoding albumin (Fig. 1B). 
Viuff did not replaced the entire mouse coding sequence with the “corresponding human albumin sequence” as required in claim 8 because exons 4-6 remained in the humanized gene (Fig. 1B). 
Viuff replaced a nucleic acid sequence from the start codon to the stop codon of the endogenous gene with a nucleic acid sequence from the start codon to the stop codon of the human gene as required in claim 9 (Fig. 1B). 
Viuff did not teach using a human albumin 3’ untranslated region as required in claim 10. 
Viuff taught leaving the endogenous 5’ untranslated region as required in claim 11 (Fig. 1B). 
Viuff replaced a nucleic acid sequence from the start codon to the stop codon of the endogenous gene with a nucleic acid sequence from the start codon to the stop codon of the human gene, left the endogenous 5’ untranslated region, and left the endogenous promoter which is equivalent to claim 12 (Fig. 1B). 
Viuff did not teach including a selection cassette or reporter gene as required in claim 14 (Fig. 1B). 
The mice were homozygous for the humanized gene as required in claims 15 and 20 (pg 23, last paragraph). 
The had the humanized gene in their genome as required in claim 16 because the presence of the humanized gene was detected by genotyping, i.e. using genomic DNA (pg 23, last paragraph). 
Claims 17-19 have been included because Viuff taught a genetically modified mouse. 
Viuff inherently MUST disclose a heterozygous mouse as required in claim 21 because it is the only way a homozygous mouse can be obtained. A founder is obtained that is chimeric. Its’ offspring are heterozygous and must be inbred to create homozygous mice. 
The clinical blood chemical evaluation revealed “The human albumin levels in the hFcRn+/+, hAlb+/+ and mouse albumin in the wild type were within the normal range of 1.5–6 g/dL (1.7+/−0.1 and 2.8+/−0.2 g/dL, respectively)” which is at least 10 mg/ml as required in claim 22 and “at least as high as serum albumin levels in a control non-human animal comprising a wild-type locus” as required in claim 23. 
Viuff taught a coding sequence for an exogenous human protein in the humanized albumin gene which is equivalent to claim 24 (Fig. 1B). 
The exogenous coding sequence is inserted into intron 1 as required in claim 25 (Fig. 1B).
The mouse has a humanized FcRN gene which is equivalent to an “inactivated endogenous locus that is not the endogenous albumin locus” as required in claims 26 and 27 (Fig. 1A). 
Viuff taught a vector comprising a human albumin coding sequence flanked on the 5’ end with a mouse albumin promoter and untranslated region and on the 3’ end with a nucleic acid sequence flanking an endogenous mouse albumin gene as required in claim 32 (pg 23, “Generation of double humanized FcRn and albumin (HFcRn+/+, hAlb+/+)”; Fig. 1B). 
Viuff administered compounds to the mice and assessed the activity of the compounds and changed variables which is equivalent to claims 33 and 34 (pg 25, “Albumin pharmacokinetics in hFcRn+/+, hAlb+/+ mice”; pg 26, “Binding kinetics and pharmacokinetics”).  
Viuff taught making the mouse by transfecting mouse ES cells with a vector for humanizing the albumin gene, identifying ES cells with the correct genetic modification, introducing them into the embryo of a recipient female, and gestating the embryo such that a genetically modified founder mouse is obtained as required in claim 87 (pg 23, col. 1, Generation of double humanized FcRn and albumin (HFcRn+/+, hAlb+/+)”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, 14-27, 29, 32, 33, 65, 87 are rejected under 35 U.S.C. 103 as being unpatentable over Viuff (J. Controlled Release, 2016, Vol. 233, pg 22-30) in view of Urano (J. Biol. Chem., 1986, Vol. 261, No. 7, pg 3244-3251).
Viuff taught a transgenic mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding albumin with a nucleic acid sequence encoding human albumin operably linked to an endogenous albumin promoter (pg 23, col. 1, 2nd to last paragraph; pg 24, Fig. 1B). This is equivalent to a non-human animal whose genome comprises a “humanized endogenous albumin locus” in which a “segment of the endogenous albumin locus has been deleted and replaced with a corresponding human albumin sequence” as required in claims 1 and 29. 
Viuff did not teach the humanized gene encoded a human albumin propeptide as required in claim 3, a human signal peptide as required in claim 4, included human introns and exons as required in claim 5, had a human albumin 3’ untranslated region as required in claim 10, had a sequence at least 100% identical to SEQ ID NO: 35 as required in claim 13. 
However, Urano taught NG_009291.1, a nucleic acid sequence encoding human albumin including the prepro sequence, the signal sequence, introns and exons, and the 3’ untranslated region, and was 100% identical to SEQ ID NO: 35 as required in claims 3-5, 10, and 13. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing have been obvious to those of skill in the art at the time of filing to make a transgenic mouse with a humanized albumin gene as described by Viuff and including the propeptide sequence described by Urano. Those of ordinary skill in the art at the time of filing would have been motivated to more closely reflect expression of human albumin and to activate the human albumin. 
Claims 2, 6, 7, 9, 11, 12, 14-27, 32, 33, 65, 87 have been included for reasons set forth under anticipation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1, 2, 6, 7-9, 11, 12, 14-27, 29, 32, 33, 65, 87 are rejected under 35 U.S.C. 103 as being unpatentable over Viuff (J. Controlled Release, 2016, Vol. 233, pg 22-30). 
Viuff taught a transgenic mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding albumin with a nucleic acid sequence encoding human albumin operably linked to an endogenous albumin promoter (pg 23, col. 1, 2nd to last paragraph; pg 24, Fig. 1B). This is equivalent to a non-human animal whose genome comprises a “humanized endogenous albumin locus” in which a “segment of the endogenous albumin locus has been deleted and replaced with a corresponding human albumin sequence” as required in claims 1 and 29. 
Viuff did not teach the humanized gene included a deletion of the entire endogenous coding sequence as required in claim 8. 
However, it was well-within the design choice of the ordinary artisan at the time of filing to replace the entire coding region of an endogenous gene when humanizing it. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing have been obvious to those of skill in the art at the time of filing to make a transgenic mouse with a humanized albumin gene as described by Viuff and remove all endogenous coding sequences while doing so. Those of ordinary skill in the art at the time of filing would have been motivated to remove all endogenous albumin coding sequences to prevent any endogenous albumin expression which could interfere with the function of human albumin. 
Claims 2, 6, 7, 9, 11, 12, 14-27, 32, 33, 65, 87 have been included for reasons set forth under anticipation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1, 2, 6, 7, 9, 11, 12, 14-27, 29, 32, 33, 65, 87 are rejected under 35 U.S.C. 103 as being unpatentable over Viuff (J. Controlled Release, 2016, Vol. 233, pg 22-30) in view of Wang (PNAS, 1997, Vol. 94, pg 11563-11566) or Li (Blood, 2018, Vol. 132, Supplement 1, 2458). 
Viuff taught a transgenic mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding albumin with a nucleic acid sequence encoding human albumin operably linked to an endogenous albumin promoter (pg 23, col. 1, 2nd to last paragraph; pg 24, Fig. 1B). This is equivalent to a non-human animal whose genome comprises a “humanized endogenous albumin locus” in which a “segment of the endogenous albumin locus has been deleted and replaced with a corresponding human albumin sequence” as required in claims 1 and 29. 
Viuff did not teach the mouse had an inactivated F9 gene as required in claim 28. 
However, mice with an inactivating endogenous F9 gene were described by Wang and Li (abstracts). Wang inactivates the gene by removing a 3’ portion of the coding region. The replacement of an endogenous F9 sequence with a human F9 sequence were described by Li inactivates the F9 gene because functional endogenous F9 is no longer capable of being expressed. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing have been obvious to those of skill in the art at the time of filing to make a transgenic mouse with a humanized albumin gene as described by Viuff and cross it with a mouse that has an inactivated F9 gene as described by Wang or Li. Those of ordinary skill in the art at the time of filing would have been motivated to inactivate the endogenous F9 gene as described by Wang to more accurately model the blood serum of humans with F9 deficiency that causes hemophilia. Those of ordinary skill in the art at the time of filing would have been motivated to inactivate the endogenous F9 gene as described by Li to more accurately model the blood serum of healthy humans by expressing functional human albumin and human F9.
Claims 2, 6, 7, 9, 11, 12, 14-27, 32, 33, 65, 87 have been included for reasons set forth under anticipation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Both claims limit the animal to a homozygous animal. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632